COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                               §
 KARAM ELIAS,                                                  No. 08-15-00057-CR
                                               §
                             Appellant,                           Appeal from the
                                                §
 v.                                                        County Criminal Court No. 1
                                               §
 THE STATE OF TEXAS,                                         of El Paso County, Texas
                                                §
                             State.                            (TC# 20100C07299)
                                                §

                                            §
                                          ORDER

      The Court GRANTS the State’s third motion for extension of time to file the brief until
                                          '
October 7, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jo Anne Bernal, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before October 7, 2015.

       IT IS SO ORDERED this 3rd day of September, 2015.

                                             PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.